UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-07470 EAGLE SERIES TRUST (Exact name of Registrant as Specified in Charter) 880 Carillon Parkway St. Petersburg, FL 33716 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: (727) 567-8143 SUSAN L. WALZER, PRINCIPAL EXECUTIVE OFFICER 880 Carillon Parkway St. Petersburg, FL 33716 (Name and Address of Agent for Service) Copy to: FRANCINE J. ROSENBERGER, ESQ. K&L Gates LLP 1treet, NW Washington, D.C.20006 Date of fiscal year end: October 31 Date of reporting period: July 31, 2012 Item 1. Schedule of Investments Investment Portfolios (UNAUDITED) | 07.31.2012 EAGLE INTERNATIONAL EQUITY FUND Common stocks—94.0% Shares Value Australia—0.8% Newcrest Mining Ltd. Telstra Corp. Ltd. Brazil—0.5% Petroleo Brasileiro S.A. - Petrobras Vale S.A. Britain—17.0% AMEC PLC Anglo American PLC ARM Holdings PLC BAE Systems PLC BG Group PLC BHP Billiton PLC BP PLC Centrica PLC Compass Group PLC Diageo PLC GlaxoSmithKline PLC Hikma Pharmaceuticals PLC HSBC Holdings PLC National Grid PLC Pearson PLC Premier Oil PLC* Reckitt Benckiser Group PLC Rio Tinto PLC Rolls-Royce Holdings PLC SABMiller PLC Vodafone Group PLC Canada—6.5% Barrick Gold Corp. BCE, Inc. Cenovus Energy, Inc. Ivanhoe Mines Ltd.* Potash Corp. of Saskatchewan, Inc. Rogers Communications, Inc., Class B Suncor Energy, Inc. TELUS Corp. China—2.6% Anhui Conch Cement Co. Ltd., Class H Baidu, Inc., Sponsored ADR* Bank of China Ltd., Class H China Construction Bank Corp., Class H China Merchants Bank Co. Ltd., Class H China National Building Material Co. Ltd., Class H Dongfeng Motor Group Co. Ltd., Class H Golden Eagle Retail Group Ltd. Industrial & Commercial Bank of China Ltd., Class H Intime Department Store Group Co. Ltd. PetroChina Co. Ltd., Class H Tencent Holdings Ltd. Wumart Stores, Inc., Class H Zhuzhou CSR Times Electric Co. Ltd., Class H Zoomlion Heavy Industry Science and Technology Co. Ltd., Class H Czech—0.3% Komercni Banka AS Denmark—1.7% Novo Nordisk AS, Class B Finland—0.3% Fortum Oyj France—9.6% Air Liquide S.A. Alstom S.A. BNP Paribas Cie Generale d'Optique Essilor International S.A. Danone Eutelsat Communications France Telecom S.A. GDF Suez Iliad S.A. LVMH Moet Hennessy Louis Vuitton S.A. PPR Publicis Groupe S.A. Safran S.A. Sanofi Schneider Electric S.A. Societe Generale S.A.* Technip S.A. Total S.A. Vinci S.A. Germany—9.6% Adidas AG Allianz SE BASF SE Bayer AG Bayerische Motoren Werke AG Brenntag AG Daimler AG Deutsche Bank AG Deutsche Post AG Deutsche Telekom AG E.ON AG Fraport AG Fresenius SE & Co. KGaA Henkel AG & Co. KGaA Infineon Technologies AG K+S AG Kabel Deutschland Holding AG* Linde AG RWE AG SAP AG Siemens AG Hong Kong—2.8% Belle International Holdings Ltd. Cheung Kong Holdings Ltd. China Merchants Holdings International Co. Ltd. China Mobile Ltd. China Resources Enterprise Ltd. Hang Lung Properties Ltd. Hutchison Whampoa Ltd. Li & Fung Ltd. Ireland—1.2% CRH PLC WPP PLC Israel—0.7% Teva Pharmaceutical Industries Ltd., Sponsored ADR Italy—1.2% ENI SpA Intesa Sanpaolo SpA Saipem SpA UniCredit SpA* Japan—13.6% Aisin Seiki Co. Ltd. Bridgestone Corp. Daikin Industries Ltd. FANUC Corp. Hitachi Ltd. Honda Motor Co. Ltd. Isuzu Motors Ltd. ITOCHU Corp. KDDI Corp. 23 Komatsu Ltd. Mitsubishi Corp. Mitsubishi Electric Corp. Mitsubishi UFJ Financial Group, Inc. Mitsui & Co. Ltd. Nikon Corp. Nissan Motor Co. Ltd. Nitto Denko Corp. Seven & I Holdings Co. Ltd. SMC Corp. Softbank Corp. Sumitomo Mitsui Financial Group, Inc. Suzuki Motor Corp. Toyota Motor Corp. Unicharm Corp. Yakult Honsha Co. Ltd. Luxembourg—0.5% L'Occitane International S.A. SES S.A., Sponsored ADR Macau—0.6% Sands China Ltd. Wynn Macau Ltd. Netherlands—4.1% ASML Holding N.V. European Aeronautic Defence and Space Co. N.V. ING Groep N.V.* Reed Elsevier N.V. Royal Dutch Shell PLC, Class A Unilever N.V. Ziggo N.V.* Norway—0.9% DnB ASA Statoil ASA Telenor ASA Yara International ASA Russian Federation—1.0% Sberbank Singapore—1.5% DBS Group Holdings Ltd. Genting Singapore PLC Keppel Corp. Ltd. Oversea-Chinese Banking Corp. Ltd. Singapore Press Holdings Ltd. Singapore Telecommunications Ltd. United Overseas Bank Ltd. South Korea—2.1% Hana Financial Group, Inc. Hyundai Motor Co. KIA Motors Corp. LG Chem Ltd. Samsung Electronics Co. Ltd. Spain—1.4% Banco Bilbao Vizcaya Argentaria S.A. Banco Santander S.A. Iberdrola S.A. Inditex S.A. Sweden—1.8% Atlas Copco AB, Class A Elekta AB, Class B Hennes & Mauritz AB, Class B Nordea Bank AB Swedbank AB, Class A Tele2 AB, Class B TeliaSonera AB Switzerland—10.3% ABB Ltd.* Adecco S.A.* Dufry AG* Flughafen Zuerich AG Nestle S.A. Novartis AG Roche Holding AG Schindler Holding AG Swiss Re AG* Swisscom AG 80 Syngenta AG The Swatch Group AG UBS AG* Xstrata PLC Zurich Insurance Group AG* Taiwan—0.9% Taiwan Semiconductor Manufacturing Co. Ltd. United Arab Emirates—0.5% Dragon Oil PLC Total common stocks (cost $26,214,545) Preferred stocks—1.7% Brazil—0.6% Petroleo Brasileiro S.A. - Petrobras Vale S.A. Germany—1.1% Henkel AG & Co. KGaA Volkswagen AG Total preferred stocks (cost $443,952) Investment companies—0.5% Shares Value United States—0.5% Market Vectors - Gold Miners ETF SPDR Gold Shares* Total investment companies (cost $164,706) Total investment portfolio (cost $26,823,203) 96.2% Other assets in excess of liabilities 3.8% Total net assets 100.0% * Non-income producing security ADR—American depository receipt ETF—Exchange-traded fund Sector allocation Sector Percent of net assets Consumer, non-cyclical 20.9% Consumer, cyclical 13.1% Basic materials 11.7% Energy 10.5% Communications 10.3% Industrial 10.2% Financial 9.7% Technology 3.8% Utilities 3.6% Diversified 1.9% Investment companies 0.5% Forward foreign currency exchange contracts outstanding Contract to deliver Counterparty In exchange for Delivery date Unrealized appreciation (depreciation) EUR JP Morgan Chase USD 09/19/12 USD JP Morgan Chase EUR 09/19/12 Net unrealized appreciation EUR—Euro USD—United States Dollar Industry allocation Industry Value Percent of net assets Pharmaceuticals 10.1% Oil & gas 9.9% Telecommunications 7.8% Banks 7.2% Auto manufacturers 6.1% Mining 5.8% Chemicals 5.3% Food 4.1% Semiconductors 3.3% Electric 2.9% Retail 2.7% Engineering & construction 2.5% Beverages 2.1% Distribution/wholesale 2.1% Healthcare products 2.0% Holding companies-diversified 1.9% Insurance 1.7% Aerospace/defense 1.5% Electrical components & equipment 1.5% Cosmetics/personal care 1.4% Advertising 1.2% Machinery-construction & mining 1.1% Household products/wares 1.1% Machinery-diversified 0.9% Miscellaneous manufacturer 0.9% Building materials 0.8% Gas 0.7% Real estate 0.7% Internet 0.7% Hand/machine tools 0.7% Auto parts & equipment 0.7% Media 0.6% Oil & gas services 0.6% Iron/steel 0.6% Food service 0.6% Lodging 0.6% Software 0.5% Transportation 0.3% Commodity fund 0.3% Equity fund 0.2% Entertainment 0.2% Diversified financial services 0.1% Apparel 0.1% Commercial services 0.1% Total investment portfolio 96.2% The accompanying notes are an integral part of the Investment Portfolios.|. Investment Portfolios (UNAUDITED) | 07.31.2012 EAGLE INVESTMENT GRADE BOND FUND Corporate bonds—57.8% Principal amount (in thousands) Value Domestic—48.5% Auto manufacturers—0.8% Daimler Finance North America LLC, 144A, FRN, 1.67%,09/13/13 Banks—2.6% BB&T Corp., 2.15%,03/22/17 PNC Funding Corp., 2.70%,09/19/16 US Bancorp, 2.20%,11/15/16 Beverages—3.9% Anheuser-Busch InBev Worldwide, Inc., FRN, 1.19%,03/26/13 Dr Pepper Snapple Group, Inc., 2.90%,01/15/16 SABMiller Holdings, Inc., 144A, 2.45%,01/15/17 The Coca-Cola Co., 3.30%,09/01/21 Biotechnology—2.6% Celgene Corp., 2.45%,10/15/15 Gilead Sciences, Inc., 4.50%,04/01/21 Chemicals—1.6% Ecolab, Inc., 3.00%,12/08/16 The Mosaic Co., 3.75%,11/15/21 Computers—2.1% Hewlett-Packard Co., FRN, 0.59%,09/13/12 International Business Machines Corp., 1.95%,07/22/16 Cosmetics/personal care—0.8% Colgate-Palmolive Co., 2.30%,05/03/22 Diversified financial services—5.1% American Express Credit Corp., 2.80%,09/19/16 AON Corp., 3.50%,09/30/15 General Electric Capital Corp., 3.35%,10/17/16 John Deere Capital Corp., FRN, 0.86%,10/04/13 PACCAR Financial Corp., 1.05%,06/05/15 Toyota Motor Credit Corp., 0.88%,07/17/15 Electric—2.3% Georgia Power Co., FRN, 0.79%,03/15/13 NextEra Energy Capital Holdings, Inc., 2.55%,11/15/13 Electronics—0.8% Thermo Fisher Scientific, Inc., 2.25%,08/15/16 Food—0.8% The JM Smucker Co., 3.50%,10/15/21 Forest products & paper—0.8% Plum Creek Timberlands LP, 4.70%,03/15/21 Gas—1.1% Sempra Energy, 9.80%,02/15/19 Healthcare products—3.6% Baxter International, Inc., 5.38%,06/01/18 Becton, Dickinson and Co., 3.25%,11/12/20 CR Bard, Inc., 4.40%,01/15/21 Stryker Corp., 2.00%,09/30/16 Healthcare services—1.4% CIGNA Corp., 4.00%,02/15/22 WellPoint, Inc., 2.38%,02/15/17 Housewares—0.8% Newell Rubbermaid, Inc., 2.00%,06/15/15 Insurance—0.8% Berkshire Hathaway, Inc., 1.90%,01/31/17 Internet—0.8% Google, Inc., 3.63%,05/19/21 Machinery-construction & mining—0.8% Caterpillar, Inc., 0.95%,06/26/15 Media—4.3% CBS Corp., 1.95%,07/01/17 Comcast Corp., 3.13%,07/15/22 Discovery Communications LLC, 3.30%,05/15/22 Time Warner, Inc., 3.40%,06/15/22 Viacom, Inc., 1.25%,02/27/15 Mining—0.9% Newmont Mining Corp., 5.13%,10/01/19 Oil & gas—1.3% EQT Corp., 4.88%,11/15/21 Occidental Petroleum Corp., Series 1, 4.10%,02/01/21 Pharmaceuticals—2.4% Express Scripts Holding Co., 144A, 2.10%,02/12/15 McKesson Corp., 5.70%,03/01/17 Merck & Co., Inc., 2.25%,01/15/16 Real estate investment trusts—0.7% Federal Realty Investment Trust, 3.00%,08/01/22 Semiconductors—1.6% Intel Corp., 3.30%,10/01/21 Texas Instruments, Inc., 2.38%,05/16/16 Software—3.8% Adobe Systems, Inc., 3.25%,02/01/15 Fiserv, Inc., 3.13%,10/01/15 Microsoft Corp., 2.95%,06/01/14 Total domestic corporate bonds (cost $61,413,023) Foreign—9.3% Banks—2.2% National Bank of Canada, 1.50%,06/26/15 The Toronto-Dominion Bank, 2.50%,07/14/16 Chemicals—0.8% Potash Corp. of Saskatchewan, Inc., 3.25%,12/01/17 Insurance—1.0% Willis Group Holdings Ltd., 4.13%,03/15/16 Mining—0.5% Gold Fields Orogen Holding BVI Ltd., 144A, 4.88%,10/07/20 Miscellaneous manufacturer—0.8% Tyco Electronics Group S.A., 1.60%,02/03/15 Oil & gas—2.5% BP Capital Markets PLC, FRN, 1.07%,03/11/14 Total Capital Canada Ltd., FRN, 0.84%,01/17/14 Pharmaceuticals—1.5% Teva Pharmaceutical Finance III BV, FRN, 0.97%,03/21/14 Total foreign corporate bonds (cost $12,050,479) Total corporate bonds (cost $73,463,502) U.S. Treasuries—21.0% U.S. Treasury Note, 2.00%,04/30/16 U.S. Treasury Note, 1.00%,09/30/16 U.S. Treasury Note, 2.38%,07/31/17 U.S. Treasury Note, 1.75%,10/31/18 U.S. Treasury Note, 1.75%,05/15/22 Total U.S. Treasuries (cost $27,202,616) U.S. Government agency securities—6.3% Private Export Funding Corp., 2.25%,12/15/17 Private Export Funding Corp., 1.45%,08/15/19 Tennessee Valley Authority, 5.50%,07/18/17 Total U.S. Government agency securities (cost $8,085,724) Mortgage-backed obligations—5.6% Domestic—3.2% Commercial mortgage-backed obligations—1.8% Credit Suisse First Boston Mortgage Securities Corp., Series 2005-C5, Class A3, FRN, 5.10%,08/15/38 JP Morgan Chase Commercial Mortgage Securities Corp., Series 2002-C3, Class A2, 4.99%,07/12/35 JP Morgan Chase Commercial Mortgage Securities Corp., Series 2003-PM1A, Class A4, FRN, 5.33%,08/12/40 LB-UBS Commercial Mortgage Trust, Series 2004-C6, Class A6, 5.02%,08/15/29 Morgan Stanley Capital I, Series 2003-T11, Class A4, 5.15%,06/13/41 Federal agency mortgage-backed obligations—1.4% Fannie Mae, REMICs, Series 2007-11, Class AB, 5.69%,01/25/32 Fannie Mae, REMICs, Series 2007-118, Class AB, 5.00%,04/25/35 Freddie Mac, REMICs, Series 2628, Class AB, 4.50%,06/15/18 Freddie Mac, REMICs, Series 2885, Class LC, 4.50%,04/15/34 Freddie Mac, REMICs, Series 3456, Class CG, 5.00%,01/15/35 Freddie Mac, REMICs, Series R005, Class AB, 5.50%,12/15/18 9 Freddie Mac, REMICs, Series R006, Class AK, 5.75%,12/15/18 34 Ginnie Mae, REMICs, Series 2004-86, Class PK, 4.00%,09/20/34 Total domestic mortgage-backed obligations (cost $4,256,844) Foreign—2.4% Covered bonds—2.4% Bank of Montreal, 144A, 2.63%,01/25/16 Bank of Nova Scotia, 144A, 2.15%,08/03/16 The Toronto-Dominion Bank, 144A, 2.20%,07/29/15 Total foreign mortgage-backed obligations (cost $2,997,481) Total mortgage-backed obligations (cost $7,254,325) Foreign government securities—3.4% Egypt Government AID Bonds, 4.45%,09/15/15 Province of Ontario Canada, 3.00%,07/16/18 Total foreign government securities (cost $4,302,465) Supranational banks—1.6% Inter-American Development Bank, 2.25%,07/15/15 International Bank for Reconstruction & Development, 2.38%,05/26/15 Total supranational banks (cost $1,996,148) Total investment portfolio (cost $122,304,780) 95.7% Other assets in excess of liabilities4.3% Total net assets 100.0% 144A—144A securities are issued pursuant to Rule 144A of the Securities Act of 1933. Most of these are deemed to be liquid for purposes of compliance limitations on holdings of illiquid securities and all may be resold as transactions exempt from registration to qualified institutional buyers. At July 31, 2012, these securities aggregated $6,953,062 or 5.3% of the net assets of the Fund. FRN—Floating rate notes reset their interest rates on a semiannual or quarterly basis. REMICs—Real estate mortgage investment conduit Standard & Poor's bond ratings Bond rating Percent of net assets AAA 3.4% AA 40.0% A 23.8% BBB 24.5% Not rated 4.0% |The accompanying notes are an integral part of the Investment Portfolios. Investment Portfolios (UNAUDITED) | 07.31.2012 EAGLE MID CAP GROWTH FUND Common stocks—96.2% Shares Value Aerospace/defense—2.4% BE Aerospace, Inc.* Triumph Group, Inc. Airlines—0.6% Delta Air Lines, Inc.* Apparel—1.2% Coach, Inc. Biotechnology—1.7% Vertex Pharmaceuticals, Inc.* Building materials—1.2% Lennox International, Inc. Chemicals—6.3% CF Industries Holdings, Inc. Chemtura Corp.* Huntsman Corp. Westlake Chemical Corp. Commercial services—1.1% Sotheby's Computers—3.7% Fortinet, Inc.* IHS, Inc., Class A* Riverbed Technology, Inc.* Diversified financial services—4.4% Ameriprise Financial, Inc. TD AMERITRADE Holding Corp. The Charles Schwab Corp. Electrical components & equipment—0.9% General Cable Corp.* Electronics—0.6% National Instruments Corp. Engineering & construction—1.8% Chicago Bridge & Iron Co. N.V. Entertainment—1.3% Bally Technologies, Inc.* Environmental control—3.1% Stericycle, Inc.* Waste Connections, Inc. Food—1.2% The Fresh Market, Inc.* Hand/machine tools—1.1% Stanley Black & Decker, Inc. Healthcare products—4.0% Bruker Corp.* Edwards Lifesciences Corp.* Intuitive Surgical, Inc.* The Cooper Companies, Inc. Home builders—1.0% PulteGroup, Inc.* Home furnishings—1.3% Harman International Industries, Inc. Household products/wares—2.1% Church & Dwight Co., Inc. Insurance—1.0% Arch Capital Group Ltd.* Internet—1.8% TIBCO Software, Inc.* Leisure time—2.6% Royal Caribbean Cruises Ltd. Lodging—1.0% Starwood Hotels & Resorts Worldwide, Inc. Machinery-construction & mining—1.0% Terex Corp.* Media—2.4% Sirius XM Radio, Inc.* Mining—1.3% Titanium Metals Corp. Miscellaneous manufacturer—3.2% Colfax Corp.* Hexcel Corp.* Pentair, Inc. Oil & gas—5.3% Cabot Oil & Gas Corp. Concho Resources, Inc.* Oasis Petroleum, Inc.* Rowan Companies PLC, Class A* Oil & gas services—2.4% Cameron International Corp.* Oil States International, Inc.* Pharmaceuticals—8.1% AmerisourceBergen Corp. BioMarin Pharmaceutical, Inc.* Catamaran Corp.* Herbalife Ltd. Mead Johnson Nutrition Co. Mylan, Inc.* Retail—8.9% Dollar Tree, Inc.* DSW, Inc., Class A GNC Holdings, Inc., Class A HSN, Inc. Sally Beauty Holdings, Inc.* Semiconductors—4.0% ARM Holdings PLC, Sponsored ADR Lam Research Corp.* Linear Technology Corp. Teradyne, Inc.* Software—7.7% ANSYS, Inc.* Autodesk, Inc.* Cerner Corp.* Concur Technologies, Inc.* MSCI, Inc.* Red Hat, Inc.* Telecommunications—3.3% IPG Photonics Corp.* SBA Communications Corp., Class A* Transportation—1.2% Expeditors International of Washington, Inc. Total common stocks (cost $353,326,449) Total investment portfolio (cost $353,326,449) 96.2% Other assets in excess of liabilities 3.8% Net assets 100.0% * Non-income producing security ADR—American depository receipt Sector allocation Sector Percent of net assets Consumer, non-cyclical 18.2% Consumer, cyclical 17.9% Industrial 16.5% Technology 15.4% Energy 7.7% Basic materials 7.6% Communications 7.5% Financial 5.4% |The accompanying notes are an integral part of the Investment Portfolios. Investment Portfolios (UNAUDITED) | 07.31.2012 EAGLE MID CAP STOCK FUND Common stocks—98.3% Shares Value Aerospace/defense—1.0% BE Aerospace, Inc.* Apparel—1.4% Coach, Inc. V.F. Corp. Banks—3.2% Capital One Financial Corp. CIT Group, Inc.* City National Corp. Signature Bank* Beverages—1.3% Constellation Brands, Inc., Class A* Biotechnology—1.8% Cubist Pharmaceuticals, Inc.* Vertex Pharmaceuticals, Inc.* Chemicals—3.7% Ashland, Inc. Eastman Chemical Co. The Valspar Corp. Commercial services—5.2% Acacia Research Corp.* Equifax, Inc. Iron Mountain, Inc. Rent-A-Center, Inc. Total System Services, Inc. Computers—3.3% MICROS Systems, Inc.* Synopsys, Inc.* Teradata Corp.* Distribution/wholesale—2.1% Ingram Micro, Inc., Class A* W.W. Grainger, Inc. Diversified financial services—2.0% IntercontinentalExchange, Inc.* SLM Corp. Electric—2.1% ITC Holdings Corp. Pinnacle West Capital Corp. Electrical components & equipment—2.5% AMETEK, Inc. Hubbell, Inc., Class B Electronics—3.8% Agilent Technologies, Inc. Amphenol Corp., Class A Avnet, Inc.* Entertainment—0.3% International Game Technology Gas—0.5% UGI Corp. Healthcare products—1.6% Cepheid* St. Jude Medical, Inc. Healthcare services—2.6% CIGNA Corp. DaVita, Inc.* Insurance—5.5% Allied World Assurance Co. Holdings AG Brown & Brown, Inc. ProAssurance Corp. Reinsurance Group of America, Inc. XL Group PLC Internet—2.4% IAC/InterActiveCorp Iron/steel—1.9% Reliance Steel & Aluminum Co. Leisure time—0.5% Brunswick Corp. Lodging—0.8% Wyndham Worldwide Corp. Media—7.7% Charter Communications, Inc., Class A* DISH Network Corp., Class A John Wiley & Sons, Inc., Class A Liberty Media Corp., Class A* Nielsen Holdings N.V.* Scripps Networks Interactive, Inc., Class A Miscellaneous manufacturer—2.8% Hexcel Corp.* Pall Corp. Oil & gas—4.5% Continental Resources, Inc.* EQT Corp. Rowan Companies PLC, Class A* SM Energy Co. Valero Energy Corp. Oil & gas services—2.4% Cameron International Corp.* Oil States International, Inc.* Packaging & containers—1.1% Sealed Air Corp. Pharmaceuticals—4.4% Endo Health Solutions, Inc.* McKesson Corp. Mylan, Inc.* Private equity—1.3% The Blackstone Group L.P. Real estate investment trusts—6.5% Camden Property Trust Federal Realty Investment Trust Mid-America Apartment Communities, Inc. Rayonier, Inc. SL Green Realty Corp. Retail—6.7% Advance Auto Parts, Inc. Ascena Retail Group, Inc.* Bed Bath & Beyond, Inc.* Macy's, Inc. MSC Industrial Direct Co., Inc., Class A The Men's Wearhouse, Inc. Semiconductors—2.6% Avago Technologies Ltd. Lam Research Corp.* Marvell Technology Group Ltd. Teradyne, Inc.* Software—4.2% Check Point Software Technologies Ltd.* Intuit, Inc. MSCI, Inc.* Telecommunications—2.4% Crown Castle International Corp.* Transportation—2.2% J.B. Hunt Transport Services, Inc. Landstar System, Inc. Total common stocks (cost $536,861,223) Total investment portfolio (cost $536,861,223) 98.3% Other assets in excess of liabilities 1.7% Net assets 100.0% * Non-income producing security Sector allocation Sector Percent of net assets Financial 18.5% Consumer, non-cyclical 16.9% Industrial 13.4% Communications 12.5% Consumer, cyclical 11.8% Technology 10.1% Energy 6.9% Basic materials 5.6% Utilities 2.6% |The accompanying notes are an integral part of the Investment Portfolios. Investment Portfolios (UNAUDITED) | 07.31.2012 EAGLE SMALL CAP GROWTH FUND Common stocks—94.7% Shares Value Aerospace/defense—1.8% Triumph Group, Inc. Airlines—0.7% JetBlue Airways Corp.* Apparel—1.5% Steven Madden Ltd.* Auto parts & equipment—2.2% Meritor, Inc.* Tenneco, Inc.* WABCO Holdings, Inc.* Banks—0.7% UMB Financial Corp. Beverages—0.9% Peet's Coffee & Tea, Inc.* Biotechnology—5.7% ARIAD Pharmaceuticals, Inc.* Cubist Pharmaceuticals, Inc.* Halozyme Therapeutics, Inc.* Seattle Genetics, Inc.* United Therapeutics Corp.* Building materials—1.9% Louisiana-Pacific Corp.* USG Corp.* Chemicals—4.1% Chemtura Corp.* Huntsman Corp. Intrepid Potash, Inc.* Kraton Performance Polymers, Inc.* Quaker Chemical Corp. Commercial services—6.3% Acacia Research Corp.* Monster Worldwide, Inc.* Parexel International Corp.* Sotheby's The Geo Group, Inc.* Computers—3.2% Fortinet, Inc.* Fusion-io, Inc.* Riverbed Technology, Inc.* Distribution/wholesale—0.7% MWI Veterinary Supply, Inc.* Diversified financial services—1.1% Duff & Phelps Corp., Class A Stifel Financial Corp.* Electrical components & equipment—0.5% Universal Display Corp.* Electronics—2.3% Coherent, Inc.* Cymer, Inc.* Entertainment—3.1% Bally Technologies, Inc.* Pinnacle Entertainment, Inc.* Shuffle Master, Inc.* Environmental control—1.7% Waste Connections, Inc. Food—3.0% The Fresh Market, Inc.* United Natural Foods, Inc.* Hand/machine tools—1.6% Regal-Beloit Corp. Healthcare products—3.1% BIOLASE, Inc.* 1 2 Bruker Corp.* Sirona Dental Systems, Inc.* Thoratec Corp.* Home furnishings—0.9% DTS, Inc.* Universal Electronics, Inc.* Insurance—0.8% ProAssurance Corp. Internet—2.5% BroadSoft, Inc.* Sapient Corp. TIBCO Software, Inc.* Web.com Group, Inc.* Machinery-construction & mining—1.0% Terex Corp.* Machinery-diversified—0.9% Cognex Corp. Metal fabricate/hardware—0.7% Northwest Pipe Co.* RTI International Metals, Inc.* Mining—1.0% Titanium Metals Corp. Miscellaneous manufacturer—2.2% Colfax Corp.* Hexcel Corp.* Oil & gas—2.4% Atwood Oceanics, Inc.* Gulfport Energy Corp.* Oasis Petroleum, Inc.* Pacific Drilling S.A.* Oil & gas services—2.6% Lufkin Industries, Inc. OYO Geospace Corp.* Pharmaceuticals—6.4% BioMarin Pharmaceutical, Inc.* Catamaran Corp.* Herbalife Ltd. Onyx Pharmaceuticals, Inc.* Salix Pharmaceuticals Ltd.* Real estate investment trusts—2.3% Glimcher Realty Trust Two Harbors Investment Corp. Retail—11.1% BJ's Restaurants, Inc.* Cash America International, Inc. Chico's FAS, Inc. Del Frisco's Restaurant Group, Inc.* Domino's Pizza, Inc. Genesco, Inc.* GNC Holdings, Inc., Class A Sally Beauty Holdings, Inc.* The Pantry, Inc.* Vitamin Shoppe, Inc.* Semiconductors—2.7% Cavium, Inc.* Teradyne, Inc.* Veeco Instruments, Inc.* Software—7.2% ANSYS, Inc.* Compuware Corp.* Concur Technologies, Inc.* MedAssets, Inc.* Medidata Solutions, Inc.* OPNET Technologies, Inc. Qlik Technologies, Inc.* Telecommunications—2.2% EZchip Semiconductor Ltd.* IPG Photonics Corp.* NICE Systems Ltd., Sponsored ADR* Transportation—1.7% Atlas Air Worldwide Holdings, Inc.* Landstar System, Inc. Total common stocks (cost $2,129,228,270) Total investment portfolio (cost $2,129,228,270) 94.7% Other assets in excess of liabilities 5.3% Net assets 100.0% * Non-income producing security ADR—American depository receipt Sector allocation Sector Percent of net assets Consumer, non-cyclical 25.4% Consumer, cyclical 20.2% Industrial 16.3% Technology 13.1% Basic materials 5.1% Energy 5.0% Financial 4.9% Communications 4.7% |The accompanying notes are an integral part of the Investment Portfolios. Investment Portfolios (UNAUDITED) | 07.31.2012 EAGLE SMALLER COMPANY FUND Common stocks—99.4% Shares Value Aerospace/defense—2.0% HEICO Corp., Class A Orbital Sciences Corp.* Apparel—1.0% Carter's, Inc.* Banks—6.0% Cardinal Financial Corp. First Financial Bancorp Oriental Financial Group, Inc. PrivateBancorp, Inc. Signature Bank* Sterling Financial Corp.* Texas Capital Bancshares, Inc.* Beverages—0.9% D.E. Master Blenders 1753 N.V.* Biotechnology—2.8% Charles River Laboratories International, Inc.* Cubist Pharmaceuticals, Inc.* Chemicals—2.7% Albemarle Corp. Kraton Performance Polymers, Inc.* Westlake Chemical Corp. Coal—0.4% Alpha Natural Resources, Inc.* Arch Coal, Inc. Commercial services—9.2% Chemed Corp. Cross Country Healthcare, Inc.* Euronet Worldwide, Inc.* FTI Consulting, Inc.* Gartner, Inc.* Matthews International Corp., Class A Net 1 UEPS Technologies, Inc.* On Assignment, Inc.* Parexel International Corp.* Computers—2.5% Electronics for Imaging, Inc.* NCR Corp.* Distribution/wholesale—1.0% Ingram Micro, Inc., Class A* School Specialty, Inc.* Diversified financial services—5.5% AerCap Holdings N.V.* Cohen & Steers, Inc. Investment Technology Group, Inc.* MarketAxess Holdings, Inc. Nationstar Mortgage Holdings, Inc.* The NASDAQ OMX Group, Inc. Electric—2.2% ALLETE, Inc. Electrical components & equipment—0.9% Belden, Inc. Electronics—1.0% FLIR Systems, Inc. Rogers Corp.* Engineering & construction—2.9% Dycom Industries, Inc.* URS Corp. Food—0.4% Hillshire Brands Co. Gas—1.8% AGL Resources, Inc. Healthcare products—1.8% Merit Medical Systems, Inc.* Healthcare services—5.6% AMERIGROUP Corp.* AmSurg Corp.* MEDNAX, Inc.* Household products/wares—1.9% Jarden Corp. Prestige Brands Holdings, Inc.* Insurance—4.2% Allied World Assurance Co. Holdings AG American Equity Investment Life Holding Co. Assured Guaranty Ltd. Platinum Underwriters Holdings Ltd. Tower Group, Inc. Internet—3.7% 1-800-Flowers.com, Inc., Class A* DealerTrack Holdings, Inc.* Digital River, Inc.* Equinix, Inc.* Machinery-diversified—2.5% AGCO Corp.* Altra Holdings, Inc. IDEX Corp. Media—1.3% John Wiley & Sons, Inc., Class A Metal fabricate/hardware—0.3% Kaydon Corp. Mining—1.7% AuRico Gold, Inc.* IAMGOLD Corp. Miscellaneous manufacturer—3.5% AptarGroup, Inc. Barnes Group, Inc. Harsco Corp. Oil & gas—2.8% Comstock Resources, Inc.* Range Resources Corp. Rosetta Resources, Inc.* Oil & gas services—3.4% Dresser-Rand Group, Inc.* Oceaneering International, Inc. Packaging & containers—0.5% Silgan Holdings, Inc. Pharmaceuticals—2.3% Herbalife Ltd. Real estate investment trusts—2.6% BioMed Realty Trust, Inc. Campus Crest Communities, Inc. Government Properties Income Trust Healthcare Realty Trust, Inc. Retail—4.3% AFC Enterprises, Inc.* Nu Skin Enterprises, Inc., Class A RadioShack Corp. Stage Stores, Inc. Savings & loans—3.9% BankUnited, Inc. Beneficial Mutual Bancorp, Inc.* Berkshire Hills Bancorp, Inc. People's United Financial, Inc. Semiconductors—1.3% Emulex Corp.* Intersil Corp., Class A Rovi Corp.* Software—5.2% ACI Worldwide, Inc.* Aspen Technology, Inc.* Avid Technology, Inc.* Bottomline Technologies, Inc.* Telecommunications—2.6% Cbeyond, Inc.* DigitalGlobe, Inc.* NeuStar, Inc., Class A* Neutral Tandem, Inc.* Transportation—0.8% Genesee & Wyoming, Inc., Class A* Total common stocks (cost $53,683,519) Investment companies—0.4% Solar Capital Ltd. Total investment companies (cost $352,356) Total investment portfolio (cost $54,035,875) 99.8% Other assets in excess of liabilities 0.2% Net assets 100.0% * Non-income producing security Sector allocation Sector Percent of net assets Consumer, non-cyclical 24.9% Financial 22.6% Industrial 14.4% Technology 9.0% Communications 7.6% Energy 6.6% Consumer, cyclical 6.3% Basic materials 4.4% Utilities 4.0% |The accompanying notes are an integral part of the Investment Portfolios. Notes to Investment Portfolios (UNAUDITED) | 07.31.2012 NOTE 1 | Organization and investment objective | The Eagle Series Trust (the “Trust”) is organized as a separate Massachusetts business trust. The Trust offers shares in the following series (each a “Fund” and collectively the “Funds”) and are advised by Eagle Asset Management, Inc. (“Eagle” or “Manager”). Each Fund is registered under the Investment Company Act of 1940, as amended, as diversified, open-end management investment companies. The Eagle Family of Funds consists of the Eagle Capital Appreciation Fund, Eagle Growth & Income Fund and the Eagle Series Trust (each a “Trust” and collectively the “Trusts”). Members of the Boards of Trustees (each a “Board” and collectively the “Boards”) for the Trusts may serve as Trustees for one or more of the Trusts. The Eagle Series Trust currently offers shares in six series: ● The Eagle International Equity Fund (“International Equity Fund”) seeks capital appreciation principally through investment in a portfolio of international equity securities, ● The Eagle Investment Grade Bond Fund (“Investment Grade Bond Fund”) seeks current income and preservation of capital, ● The Eagle Mid Cap Growth Fund (“Mid Cap Growth Fund”) seeks long-term capital appreciation, ● The Eagle Mid Cap Stock Fund (“Mid Cap Stock Fund”) seeks long-term capital appreciation, ● The Eagle Small Cap Growth Fund (“Small Cap Growth Fund”) seeks long-term capital appreciation, and ● The Eagle Smaller Company Fund (“Smaller Company Fund”) (formerly known as the Eagle Small Cap Core Value Fund) seeks capital growth. Class offerings | Each Fund is authorized and currently offers Class A, Class C, Class I, Class R-3 and Class R-5 shares to qualified buyers. The Mid Cap Growth Fund, the Mid Cap Stock Fund, the Small Cap Growth Fund, and the Smaller Company Fund are authorized and currently offer Class R-6 shares to qualified buyers. ● For all Funds except the Investment Grade Bond Fund, Class A shares are sold at a maximum front-end sales charge of 4.75%. For the Investment Grade Bond Fund, Class A shares are sold at a maximum front-end sales charge of 3.75%. Class A share investments greater than $1 million, which are not sold subject to a sales charge, may be subject to a contingent deferred sales charge (“CDSC”) of up to 1% of the lower of net asset value (“NAV”) or purchase price if redeemed within 18 months of purchase. ● Class C shares are sold subject to a CDSC of 1% of the lower of NAV or purchase price if redeemed within one year of purchase. ● Class I, Class R-3, Class R-5, and Class R-6 shares are each sold without a front-end sales charge or a CDSC to qualified buyers. NOTE 2 | Significant accounting policies Use of estimates | The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts and disclosures. Actual results could differ from those estimates and those differences could be material. Valuation of securities | The price of each Fund’s shares is based on the NAV per share of each class of a Fund. The Funds determine the NAV of their shares on each day the New York Stock Exchange (“NYSE”) is open for business, as of the close of the regular trading session (typically 4:00 p.m. Eastern Time), or earlier NYSE closing time that day. If the NYSE or other securities exchange modifies the published closing price of securities traded on that exchange after the NAV is calculated, the Manager is not required to recalculate the NAV. Generally, the Funds value portfolio securities for which market quotations are readily available at market value; however, a Fund may adjust the market quotation price to reflect events that occur between the close of those markets and the time of the Fund’s determination of the NAV. A market quotation may be considered unreliable or unavailable for various reasons, such as: ● The quotation may be stale; ● The quotation may be unreliable because the security is not actively traded; ● Trading on the security halted before the close of the trading market; ● Security is newly issued; ● Issuer-specific events occurred after the security halted trading; or ● Because of the passage of time between the close of the market on which the security trades and the close of the NYSE. Issuer-specific events may cause the last market quotation to be unreliable. Such events may include: ● A merger or insolvency; ● Events which affect a geographical area or an industry segment, such as political events or natural disasters; or ● Market events, such as a significant movement in the U.S. market. Both the latest transaction prices and adjustments are furnished by independent pricing services subject to supervision by the Board. The Funds value all other securities and assets for which market quotations are unavailable or unreliable at their fair value in good faith using Pricing and Valuation Procedures (“Procedures”) approved by the Board. A Fund may fair value small-cap securities, for example, that are thinly traded or illiquid. Fair value is the amount that the owner might reasonably expect to receive for the security upon its current sale. Fair value requires consideration of all appropriate factors, including indications of fair value available from pricing services. A fair value price is an estimated price and may vary from the prices used by other mutual funds to calculate their NAV. Pursuant to the Procedures, the Board has delegated the day-to-day responsibility for applying and administering the Procedures to a valuation committee comprised of certain officers of the Trusts and other employees of the Manager (“Valuation Committee”). The composition of this Valuation Committee may change from time to time. The Valuation Committee follows fair valuation guidelines as set forth in the Procedures to make fair value determinations on all securities and assets for which market quotations are unavailable or unreliable. For portfolio securities fair valued by the Valuation Committee, Eagle checks fair value prices by comparing the fair value of the security with values that are available from other sources (if any). Eagle compares the fair value of the security to the next-day opening price or next actual sale price, when applicable. Eagle documents and reports to the Valuation Committee such comparisons when they are made. The Valuation Committee reports such comparisons to the Board at their regularly scheduled meetings. The Board retains the responsibility for periodic review and consideration of the appropriateness of any fair value pricing methodology established or implemented for a Fund. Fair value pricing methods, Procedures and pricing services can change from time to time as approved by the Board, and may occur as a result of lookback testing results or changes in industry best practices. There can be no assurance, however, that a fair value price used by a Fund on any given day will more accurately reflect the market value of a security than the market price of such security on that day, as fair valuation determinations may involve subjective judgments made by the Valuation Committee. Fair value pricing may deter shareholders from trading the Fund shares on a frequent basis in an attempt to take advantage of arbitrage opportunities resulting from potentially stale prices of portfolio holdings. However, it cannot eliminate the possibility of frequent trading. Specific types of securities are valued as follows: ● Domestic exchange-traded equity securities | Market quotations are generally available and reliable for domestic exchange-traded equity securities. If the prices provided by the pricing service and independent quoted prices are unreliable, the Valuation Committee will fair value the security using the Procedures. ● Foreign equity securities | If market quotations are available and reliable for foreign exchange-traded equity securities, the securities will be valued at the market quotations. Because trading hours for certain foreign securities end before the close of the NYSE, closing market quotations may become unreliable. Consequently, fair valuation of portfolio securities may occur on a daily basis. The Fund may fair value a security if certain events occur between the time trading ends on a particular security and the Fund’s NAV calculation. The Fund may also fair value a particular security if the events are significant and make the closing price unreliable. If an issuer-specific event has occurred that Eagle determines, in its judgment, is likely to have affected the closing price of a foreign security, it will price the security at fair value. Eagle also utilizes a screening process from a pricing vendor to indicate the degree of certainty, based on historical data, that the closing price in the principal market where a foreign security trades is not the current market value as of the close of the NYSE. Securities and other assets quoted in foreign currencies are valued in U.S. dollars based on exchange rates provided by a pricing service. The pricing vendor, pricing methodology or degree of certainty may change from time to time. Fund securities primarily traded on foreign markets may trade on days that are not business days of the Fund. Because the NAV of a Fund’s shares is determined only on business days of the Fund, the value of the portfolio securities of a Fund that invests in foreign securities may change on days when shareholders would not be able to purchase or redeem shares of the Fund. ● Fixed income securities | Government bonds, corporate bonds, asset-backed bonds, municipal bonds and convertible securities, including high yield or junk bonds, normally are valued on the basis of prices provided by independent pricing services. Prices provided by the pricing services may be determined without exclusive reliance on quoted prices, and may reflect appropriate factors such as institution-size trading in similar groups of securities, developments related to special securities, dividend rate, maturity and other market data. If the prices provided by the pricing service and independent quoted prices are unreliable, the Valuation Committee will fair value the security using the Procedures. ● Short-term securities | The amortized cost method of security valuation is used by the Funds (as set forth in Rule 2a-7 under the Investment Company Act of 1940, as amended) for short-term investments (investments that have a maturity date of 60 days or less). The amortized cost of an instrument is determined by valuing it at cost as of the time of purchase and thereafter accreting/ amortizing any purchase discount/premium at a constant rate until maturity. Amortized cost approximates fair value. ● Futures and options| Futures and options are valued on the basis of market quotations, if available. If the prices provided by the pricing service and independent quoted prices are unreliable, the Valuation Committee will fair value the security using the Procedures. At July 31, 2012, none of the Funds held any futures or options. ● Investment Companies| Investments in other investment companies are valued at their reported net asset value. In addition, investments in exchange traded funds are valued on the basis of market quotations, if available. If the prices provided by the pricing service and independent quoted prices are unreliable, the Valuation Committee will fair value the security using the Procedures. Fair value measurements| Each Fund utilizes a three-level hierarchy of inputs to establish a classification of fair value measurements. The three levels are defined below: Level 1—Valuations based on quoted prices for identical securities in active markets; Level 2—Valuations based on inputs other than quoted prices that are observable, either directly or indirectly, including inputs in markets that are not considered active; and Level 3—Valuations based on inputs that are unobservable and significant to the fair value measurement, and may include the Valuation Committee’s own assumptions on determining fair value of investments. Inputs that are used in determining fair value of an investment may include price information, credit data, volatility statistics, and other factors. These inputs can be either observable or unobservable. The availability of observable inputs can vary between investments, and is affected by various factors such as the type of investment, and the volume and/or level of activity for that investment or similar investments in the marketplace. The inputs will be considered by the Valuation Committee, along with any other relevant factors in the calculation of an investment’s fair value. A Fund uses prices and inputs that are current as of the valuation date, which may include periods of market dislocations. During these periods, the availability of prices and inputs may be reduced for many investments. This condition could cause an investment to be reclassified between the various levels within the hierarchy. Investments falling into the Level 3 category are primarily supported by quoted prices from brokers and dealers participating in the market for those investments. However, these may be classified as Level 3 investments due to lack of market transparency and corroboration to support these quoted prices. Additionally, valuation models may be used as the pricing source for any remaining investments classified as Level 3. These models may rely on one or more significant unobservable inputs and/or significant assumptions by the Valuation Committee. Inputs used in valuations may include, but are not limited to, financial statement analysis, capital account balances, discount rates and estimated cash flows, and comparable company data. During the period ended July 31, 2012, none of the Funds held any investments that were deemed to be Level 3. The following is a summary of the inputs used to value each Fund’s investments as of July 31, 2012. Quoted prices in active markets for identical assets (Level 1) Significant other observable inputs (Level 2)(a) Total International Equity Fund Foreign common stocks Advertising $
